On September 9, 1964, argument was had on defendant’s appeal from a judgment of the County Court, Orange County, rendered March 18, 1963 after a jury trial, convicting Mm of rape in the first degree, assault in the second degree and carnal abuse of a child (as a felony), and imposing sentence. Defendant’s conviction was based, in part, upon his alleged confession. On the trial he contended that his confession had been coerced by the police and that it was involuntary. The issue as to whether the confession was voluntary or involuntary was submitted to the jury. In the light of the subsequent decision rendered June 22, 1964 by the Supreme Court of the United States, submission of such issue to Ithe jury was error; the issue “should have been determined in a proceeding separate and apart from the body trying guilt or innocence” (Jackson v. Denno, 378 U. S. 368). We have construed this decision to be applicable to a pending appeal where the voluntariness of the confession was contested and was put in issue at the trial (People v. Hovnanian, 22 A D 2d 686 [Oct. 5, 1964]). Accordingly, this appeal will be held in abeyance; and on the court’s own motion the action is remitted to the County Court, Orange County, for further proceedings not inconsistent herewith. A separate trial should be accorded promptly to the defendant upon the issue of the voluntariness of Ms confession. Such trial should be held de novo before the court alone, without a jury. At the conclusion of the. trial, the Justice presiding shall render promptly his decision setting forth specifically his findings of fact upon the issue; and such decision should be based exclusively on the evidence adduced upon such trial. The trial should also be conducted in accordance with such further or different procedures and requirements as may be prescribed by the Court of Appeals of this State in any decision rendered by it prior to the trial court’s decision on the issue of voluntariness. WitMn 30 days after the rendition of the trial court’s decision, a supplemental printed or typewritten record, consisting of the transcript of the stenographic minutes of the separate trial and of the court’s decision and findings, should be filed and served by the District Attorney of Orange County. Within 20 days after such filing, the appellant shall serve and file a printed or typewritten supplemental brief; and within 15 days thereafter the District Attorney shall file and serve a supplemental brief. [If appellant’s brief be typewritten, six copies are required to be filed and one copy served.] Thereupon, the Clerk of this court will place the appeal on the calendar at the next succeeding term for reargument. The appeal will be decided on the basis of the original and supplemental records and briefs. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.